Case 2:19-cv-06993-BMC-JO Document 26 Filed 06/29/20 Page 1 of of
                                                               11 PageID
                                                                   1 #: 56

  *


                                                                         U
  U^rT£D states nTsTRicl- C6\M?T
                                                                                                b.N.Y.
  BAsTfrH District df j^bw Yok k y                                       *- ■J^JN;^9 202o
                                                                                                  A-
                                                                  I
                                                                         BRonKiy^
   J'£R/^Axa/£                      mKEli

                                             PU'tJih -f-f          AtAEA/ner^
                                                                  CoMPLAia/t
                           - a^n'./v <;
   STAT£ of hlFW ynUk C-O.SUb^ (Rnc^lFoT
   d'oPM 2>                Tame       nnF\ xv -wf
  A]£D:fcaI h^p£ n-P Pk'i<,hii r.n.r !
  C'O' Golf) £a/j SU£ RRi FF FL ur>n
      'zt r   .. ■■                                                              I'         ^
                                                                       mr                        dj
                                                                             JUN 2 9 2020
                                     p)i £
                                                                      t PRO SE OFFfr


                                  3~C-h/A n I A/&    P^oPkfj/ (. P/cmA'Pi P-P)
  1 £_i
              ¥ S        —Repn^e^S aA/J SiaA^ ¥ki\¥
                       J_U
   ^—a-dd ,A^g W h tSpoA/ i/Vp ¥o -fAe. D]c.-Pklr'l-
         i ofn ^AIJy' aUlhly -ho ne^noVaA'AuH
                                 VaU/ he 'ipnAjJ'.A/oh^c',F]nA/
                                                       -Po 7X
  <Atl^—oh                   —kop^PuUy U/I~hii/A/ a. 't/A^t/y ■faSS/oAY/
   Add Need/ess -Po 'Sc^v JlW r. Z cij/MaA/.
                                      B(kck^ Vou/jJ
                      jT
                             j       kiN^'Pf
                                 PL'—*— ' t— Pho Se.J U/aS a o)-iSoA/eh
                                             f—c—r:                 V^ 1
                           A/a SS . . (LdU/Jpy
                                      n     -L.. d o <h h. e. cdf
                                                               j<C/V
                                                                   .. ild C1
                                                                          d (.A/LcE
                                                                               . / . .

  Wk eM'              XL.- had
                           ' ' keeA/
                               '     a^SLjldcJ Ay Lwa C^) C.O.\
                                     rrr-77^^^-^Z7-^z:rw:—^
  iks         a. hcSk/L                      tJteA*x hle.(\k//ve Up a f.-oLd.
  jr      h£aj
           yn c_—ohi^A/kl/y
                 nl .kik/LU \/ Lctv'i/vy^ doU/A,
                                          J„. ,. <K. /V
                                                      ^ /iy d,AeJj/
  hvh CA/ P^o Cl) otkeA /kAlaLcS kpyaAJ P-F ^
  P'Sp—P'', y- —^'^cU Opkek»
                          Ly ,^in»  /ippA/
                                    LAyo/v hpal/   7-iA/p Ivit^P
                                             re(M,y,/fy   m//..
        —h afpeA/jA/y^j X ^ipe J qa/ y/y Ay <J
  Wa klyAf—lAp              h £/acP/v(> Pi y AacA aoo.'Aj^i-
  /-/e
  ■hXy>  U-^J!
         \..y.il oE
                 .JZ y^y     CcJ/^ n'^-Ao'/J
                     A, .y r.!/          Ll/i / Ay^-AA
                                                 / -z IP n
  LLijL               f? ^          1ZyA/yM'[Pes       Ao
                                                       fa /XePc
                                                            6]/c.       cfl^ciy -^ho^
                '^C-//-            Ad                 P>'y^t    Auyp [2\ oAy~
  di^ d-y              c^^hh,           OpPi'cehSj C.O. S,a]loh a aj A
  CL o Qv CnolJ^A/ dh h t Iy c d (s Af p Ay ^Sce4/g d^i
Case 2:19-cv-06993-BMC-JO Document 26 Filed 06/29/20 Page 2 of 11 PageID #: 57
Case 2:19-cv-06993-BMC-JO Document 26 Filed 06/29/20 Page 3 of 11 PageID #: 58
Case 2:19-cv-06993-BMC-JO Document 26 Filed 06/29/20 Page 4 of 11 PageID #: 59
Case 2:19-cv-06993-BMC-JO Document 26 Filed 06/29/20 Page 5 of 11 PageID #: 60
Case 2:19-cv-06993-BMC-JO Document 26 Filed 06/29/20 Page 6 of 11 PageID #: 61
Case 2:19-cv-06993-BMC-JO Document 26 Filed 06/29/20 Page 7 of 11 PageID #: 62
Case 2:19-cv-06993-BMC-JO Document 26 Filed 06/29/20 Page 8 of 11 PageID #: 63
Case 2:19-cv-06993-BMC-JO Document 26 Filed 06/29/20 Page 9 of 11 PageID #: 64
Case 2:19-cv-06993-BMC-JO Document 26 Filed 06/29/20 Page 10 of 11 PageID #: 65
06993-BMC-JO Document 26 Filed 06/29/20 Page 11 of 11
